In an action to foreclose a mortgage, the defendant Jamshid Sheik appeals from an order of the Supreme Court, Westchester County (Colabella, J.),' entered April 4, 2000, which denied his motion to set aside the foreclosure sale.
Ordered that the order is affirmed, with costs.
*441The Supreme Court properly denied the appellant’s motion to set aside the foreclosure sale. A court may exercise its equitable powers to set aside a judicial sale only where fraud, collusion, mistake, or overreaching casts suspicion on the fairness of the sale (see, Guardian Loan Co. v Early, 47 NY2d 515; Crossland Mtge. Corp. v Frankel, 192 AD2d 571). The appellant failed to demonstrate the presence of any of these elements. Moreover, the sale price does not provide a basis to set aside the sale since it was not so inadequate as to shock the conscience of the court (see, Guardian Loan Co. v Early, supra; Crossland Mtge. Corp. v Frankel, supra). S. Miller, J. P., McGinity, Luciano and Smith, JJ., concur.